DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed August 16, 2022 has been entered.
Claims 2-3 and 7-77 are cancelled.
Claims 78-86 are newly submitted.
Claims 1, 4-6 and 78-86 are pending.

Election/Restrictions
Applicant’s election without traverse of Group V in the reply filed on February 24, 2022 is acknowledged.  
Claims 78-86 are drawn to the elected invention.
Claims 1, 4-6 are withdrawn as drawn to a non-elected invention.

Claim Objections
Claim 85 is objected to because of the following informalities:   “a genome” should read “the genome”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 78 and 81, and claims 79-80 and 82-86 dependent thereon, are indefinite in the recitation of “selected from a group comprised of”, given that this is improper Markush language.  Since “comprised” is considered open language, the metes and bounds of the claimed group cannot be determined.  Amendment of the claims to recite “selected from the group consisting of” would overcome the rejection.
Claim 78, and claims 79-86 dependent thereon, are indefinite in the recitation of “having at least 3% i) enhanced vegetative development”, given that it is unclear what would be considered “enhanced vegetative development”, and it is unclear how it would be quantitated to be at least 3% enhanced relative to the non-transformed control plant.  And while the specification recites this phrase at page 57, the specification fails to define or clarify use of this term.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662